IN THE COURT OF APPEALS OF TENNESSEE
                              AT JACKSON
                    ASSIGNED ON BRIEFS FEBRUARY 18, 2004

                AUTHOR R. TURNER v. STATE OF TENNESSEE

                   Direct Appeal from the Tennessee Claims Commission
                  No. 20301154    Nancy C. Miller-Herron, Commissioner



                    No. W2003-02889-COA-R3-CV - Filed May 27, 2004



This case involves a claim for negligence brought by Appellant, an inmate in the custody of the
Tennessee Department of Correction. Appellant filed a claim with the Tennessee Division of Claims
Administration, which was subsequently transferred to the Tennessee Claims Commission. The
Commission determined the claim was time barred, and Appellant appealed this decision to this
Court. We reverse and remand for further proceedings.


  Tenn. R. App. P. 3; Appeal as of Right; Judgment of the Tennessee Claims Commission
                                         Reversed

ALAN E. HIGHERS, J., delivered the opinion of the court, in which DAVID R. FARMER , J., and HOLLY
M. KIRBY , J., joined.

Author R. Turner, Henning, TN, pro se

Paul G. Summers, Attorney General & Reporter, Michael E. Moore, Solicitor General, Michael B.
Schwegler, Nashville, TN, for Appellee

                                           OPINION

                                 Facts and Procedural History

        Author R. Turner (“Appellant”) is an inmate in the custody of the Tennessee Department of
Correction (“TDOC”) and is incarcerated at the West Tennessee State Penitentiary. Appellant
suffers from migraine headaches and, as part of his medical treatment, he takes daily dosages of
Elavil and Midrin. On August 18, 2001, Appellant began to have convulsions at two o’clock in the
morning, which Appellant later claimed to be the result of state employee negligence. As a result,
he was taken to the Baptist Memorial Hospital in Nashville, Tennessee, for observation and was
released on August 19, 2001.
         Appellant alleges that he filed a complaint on March 7, 2002, in the Chancery Court for
Lauderdale County, but no such complaint appears in the record.1 On February 25, 2003, Appellant
then filed a claim against the State of Tennessee (“Appellee”) with the Tennessee Division of Claims
Administration, alleging injuries as a result of state officials’ actions. An order dated May 29, 2003,
transferred Appellant’s claim from the Division of Claims Administration to the Tennessee Claims
Commission (“TCC”) pursuant to Tenn. Code Ann. § 9-8-402(c). On September 9, 2003, the
Appellee filed a motion to dismiss, alleging that the Appellant’s claim was time barred. After
finding that Appellant had filed a complaint in the Lauderdale County Chancery Court, the
Commissioner for the TCC dismissed Appellant’s claim and stated that “[s]ince there was no
agreement [for the transfer] by the Attorney General, the Claimant cannot rely upon the filing of the
complaint in Lauderdale County to toll the running of the statute of limitations.” Appellant, acting
pro se, filed an appeal with this Court and presents the following issue, as we perceive it, for review:
whether the TCC erred when it held that Appellant’s claim was barred by the one-year statute of
limitations for lack of an agreement with the Tennessee Attorney General to transfer the claim. For
the following reasons, we reverse the decision of the TCC and remand for further proceedings
consistent with this opinion.

                                          Standard of Review

       Pursuant to Tenn. Code Ann. § 9-8-403(a)(1) (2003), our review of a civil action in the TCC
is governed by the Tennessee Rules of Appellate Procedure. Therefore, on appeal, we review this
case de novo upon the record with a presumption of correctness afforded to the findings of fact by
the Commissioner. Tenn. R. App. P. 13(d); Ardis Mobile Home Park v. State, No. 03A01-9505-BC-
00157, 1995 Tenn. App. LEXIS 790, at *3 (Tenn. Ct. App. Dec. 6, 1995). Unless the evidence
preponderates against such findings, we must affirm, absent an error of law. Tenn. R. App. P. 13(d);
Ardis Mobile Home Park, 1995 Tenn. App. LEXIS 790, at *4. (citing Sanders v. State, 783 S.W.2d
948 (Tenn. Ct. App. 1989)). Conclusions of law, reviewed de novo, are afforded no such
presumption of correctness. Ardis Mobile Home Park, 1995 Tenn. App. LEXIS 790, at *4 (citing
Adams v. Dean Roofing Co., 715 S.W.2d 341, 343 (Tenn. Ct. App. 1986)).

                                         Statute of Limitations

         Appellant argues that, though the Chancery Court of Lauderdale County was the wrong court
to file his claim, the one-year statute of limitations was tolled when he filed his complaint in that
court and the complaint should have been transferred to the Division of Claims Administration.
When we consider claims of individuals against the State of Tennessee, we are mindful that
governmental immunity does not originate in common law but rather has its roots in the constitution
and statutes of this state. Brown v. State, No. M2002-01361-COA-R3-CV, 2003 Tenn. App. LEXIS
329, at *6 (Tenn. Ct. App. May 2, 2003) (citing Brown v. State, 783 S.W.2d 567 (Tenn. Ct. App.
1989); Sweeney v. State Dep’t of Trans., 744 S.W.2d 905 (Tenn. Ct. App. 1987); Austin v. City of


         1
               As noted later, the TCC found that Appellant did file a complaint in the Lauderdale County Chancery
Court.

                                                     -2-
Memphis, 684 S.W.2d 624 (Tenn. Ct. App. 1984); Jones v. L & N R.R. Co., 617 S.W.2d 164 (Tenn.
Ct. App. 1981)). It necessarily follows that statutes permitting suits against the state, cities, or
counties must be strictly construed. Id. at *6-7 (citing Beare Co. v. Olson, 711 S.W.2d 603 (Tenn.
1986); Griffith Motors, Inc. v. King, 641 S.W.2d 200 (Tenn. 1982); Stokes v. Univ. of Tenn., 737
S.W.2d 545 (Tenn. Ct. App. 1987); Yokley v. State, 632 S.W.2d 123 (Tenn. Ct. App. 1981)).

        Appellant argues that his action of filing a complaint in the Chancery Court for Lauderdale
County tolled the running of the statute of limitations, presumably pursuant to Tenn. Code Ann. §
9-8-307(i), for personal injury actions. In particular, Tenn. Code Ann. § 28-3-104 provides that
actions for injuries to the person must be commenced within one year of the accrual of the cause of
action. Tenn. Code Ann. § 28-3-104(a)(1) (2000). Further, Tenn. Code Ann. § 9-8-307(i) provides
for the transfer of cases to the Division of Claims Administration when they are filed in the wrong
court. Tenn. Code Ann. § 9-8-307(i) (1999). The trial court found that Appellant’s claim was barred
by the statute of limitations because his claim was not transferred pursuant to the procedures stated
in Tenn. Code Ann. § 9-8-307(i)(1). In particular, the Commissioner found that, because there was
no agreement with the Attorney General to transfer the claim from the Lauderdale County Chancery
Court to the Division of Claims Administration, the filing of the complaint in the Chancery Court
did not toll the statute of limitations. However, such statute no longer requires an agreement with
the Attorney General before a transfer. Therefore, we hold the Claims Commission erred when it
dismissed Appellant’s claim on this basis. For this reason, we must reverse the Claims Commission
and remand for further proceedings consistent with this opinion.

                                            Conclusion

        For the reasons stated above, we reverse the decision of the Claims Commission. Costs of
this appeal are taxed to the Appellee, the State of Tennessee, for which execution may issue if
necessary.




                                                      ______________________________
                                                      ALAN E. HIGHERS, JUDGE




                                                -3-